Citation Nr: 0824046	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-35 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from June 1969 to December 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) which, in pertinent 
part, denied a total rating for compensation purposes based 
on individual unemployability.  


FINDINGS OF FACT

1.  Service connection is in effect for right knee 
meniscectomy residuals with osteoarthritis evaluated as 30 
percent disabling; post-operative recurrent left shoulder 
dislocation residuals with osteoarthritis evaluated as 20 
percent disabling; left knee patellar subluxation evaluated 
as 10 percent disabling; and chronic lumbar spine spondylosis 
with degenerative disc disease evaluated as 10 percent 
disabling.  The veteran had a combined 60 percent evaluation.  

2.  The veteran was not shown to be unable to secure and 
follow a substantially gainful occupation by reason of his 
service-connected disabilities alone.  


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes 
based on individual unemployability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.340, 3.341, 4.16 (2007 
as amended).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that Department 
of Veterans Affairs (VA) will seek to provide; and (3) inform 
the claimant about the information and evidence the claimant 
is expected to provide.  The notice must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  In reviewing the veteran's claim for 
a total rating for compensation purposes based on individual 
unemployability, the Board observes that the RO issued VCAA 
notices to the veteran in the veteran in June 2005, October 
2007, and March 2008 which informed him of the evidence 
needed to support his claim for a total rating for 
compensation purposes based on individual unemployability; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claim.  The June 2005 VCAA 
notice was issued prior to the November 2005 rating decision 
from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The veteran was afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2007).  

All relevant facts have been developed to the extent 
possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007 as 
amended).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); petition for cert. filed, __ U.S.L.W.__ 
(U.S. Mar. 21, 2008) (No. 07A588).  

II.  Total rating for Compensation Purposes Based on 
Individual Unemployability

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service- 
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341 (2007).  

The provisions of 38 C.F.R. § 4.16 (2007), direct that:

  (a)  Total disability ratings for 
compensation may be assigned, where the 
schedular rating is less than total, when 
the disabled person is, in the judgment 
of the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided that, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.  For the above purpose of one 60 
percent disability, or one 40 percent 
disability in combination, the following 
will be considered as one disability: (1) 
Disabilities of one or both upper 
extremities, or of one or both lower 
extremities, including the bilateral 
factor, if applicable, (2) disabilities 
resulting from common etiology or a 
single accident, (3) disabilities 
affecting a single body system, e.g. 
orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, 
(4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as 
a prisoner of war.  It is provided 
further that the existence or degree of 
nonservice-connected disabilities or 
previous unemployability status will be 
disregarded where the percentages 
referred to in this paragraph for the 
service-connected disability or 
disabilities are met and in the judgment 
of the rating agency such 
service-connected disabilities render the 
veteran unemployable.  Marginal 
employment shall not be considered 
substantially gainful employment.  For 
purposes of this section, marginal 
employment generally shall be deemed to 
exist when a veteran's earned annual 
income does not exceed the amount 
established by the U.S. Department of 
Commerce, Bureau of the Census, as the 
poverty threshold for one person.  
Marginal employment may also be held to 
exist, on a facts found basis (includes 
but is not limited to employment in a 
protected environment such as a family 
business or sheltered workshop), when 
earned annual income exceeds the poverty 
threshold.  Consideration shall be given 
in all claims to the nature of the 
employment and the reason for 
termination.  

  (b)  It is the established policy of 
the Department of Veterans Affairs that 
all veterans who are unable to secure and 
follow a substantially gainful occupation 
by reason of service-connected shall be 
rated totally disabled.  Therefore, 
rating boards should submit to the 
Director, Compensation and Pension 
Service, for extra-schedular 
consideration all cases of veterans who 
are unemployable by reason of service-
connected disabilities, but who fail to 
meet the percentage standards set forth 
in paragraph (a) of this section.  The 
rating board will include a full 
statement as to the veteran's service-
connected disabilities, employment 
history, educational and vocational 
attainment and all other factors having a 
bearing on the issue.  

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.

Service connection is in effect for right knee meniscectomy 
residuals with osteoarthritis evaluated as 30 percent 
disabling; post-operative recurrent left shoulder dislocation 
residuals with osteoarthritis evaluated as 20 percent 
disabling; left knee patellar subluxation evaluated as 10 
percent disabling; and chronic lumbar spine spondylosis with 
degenerative disc disease evaluated as 10 percent disabling.  
The veteran has a combined 60 percent evaluation.  

A June 2004 Medical Assessment of Residual Functional 
Capacity conducted for the Railroad Retirement Board notes 
that the veteran could stand and/or walk, with normal breaks, 
less than two hours a day and sit for less than six hours a 
day, could never bend, stoop, crouch, squat, and climb due to 
pain, instability, and swelling; essentially could not 
operate machinery due to his right knee degenerative 
osteoarthritis; and had no mental restrictions.  

A May 2005 written statement from Royce A. Hinkle, Jr., M.D., 
notes the veteran's service-connected right knee and left 
shoulder disabilities.  Dr. Hinkle opined that "disability 
of both types to the body as a whole must be considered due 
to the fact he is crippled and thus he is not employable."  

A July 2005 physical evaluation from David Paul, M.D., 
conducted for the VA indicates that the veteran complained of 
difficulty walking, climbing, squatting, kneeling, and 
lifting.  He reported that he was currently unemployed.  The 
veteran was diagnosed with right knee medial meniscectomy 
residuals with osteoarthritis and post-operative recurrent 
left shoulder dislocation residuals with osteoarthritis.  Dr. 
Paul commented that the veteran's right knee and left 
shoulder disabilities affected his usual occupational 
activities by limiting his ability to run, to jump, to climb, 
and to repetitively use the left arm.  

In his July 2005 Veterans Application for Increased 
Compensation Based on Unemployability (VA Form 21-8940), the 
veteran reported that: he had completed two years of college; 
had occupational experience as a car buyer; and last worked 
on a full time basis in October 2001.  

An August 2005 written statement from D. B., indicated that 
he had employed the veteran from 1999 to 2001.  He observed 
the veteran falling on several occasions due to his right 
knee.  D. B. stated that he had to release the veteran as he 
was afraid that the veteran would injure himself on his 
property.  

An undated written statement from Keith R. Layne, D.O., 
received in August 2005 conveys that the veteran's right knee 
and left shoulder orthopedic disabilities rendered him 
"unable to follow any gainful employment."  

At an August 2006 VA examination for compensation purposes, 
the veteran reported that he had been previously employed as 
a railroad engineer and had been unemployed for the past four 
to five years.  He explained that he initially became 
unemployed when the railroad shut down, but that he was 
subsequently unable to get new employment because of his 
right knee disability.

In his October 2006 Appeal to the Board (VA Form 9), the 
veteran advanced that he had submitted several medical 
opinions conveying that he was "unable to follow any gainful 
employment."  He believed that the VA "should consider and 
award [a total rating for compensation purposes based on 
individual unemployability] under special consideration."  

At a November 2007 VA examination for compensation purposes, 
the veteran reported that he had been previously employed as 
a railroad engineer until approximately 1996 when his right 
knee and left shoulder disorders rendered him unable to 
continue such employment.  He had been unemployed since 2002.   

The Board has reviewed the probative documentation of record 
including the veteran's written statements on appeal.  The 
veteran does not met the schedular criteria for a total 
rating for compensation purposes based on individual 
unemployability under the provisions of 38 C.F.R. § 4.16 
(2007).  

The veteran advances that a total rating for compensation 
purposes based on individual unemployability is warranted as 
several private physicians have determined that he is 
unemployable.  As the veteran does not meet the schedular 
criteria for a total rating for compensation purposes based 
on individual unemployability, the Board has considered 
referral of the veteran's claim to the VA Director, 
Compensation and Pension Service, for extraschedular 
consideration under the provisions of 38 C.F.R. § 4.16(b) 
(2007).  

The Board acknowledges that the veteran experiences 
significant physical disability associated with his 
service-connected right knee, left shoulder, and lumbar spine 
disabilities and several of his treating physicians have 
concluded that such disabilities render him unemployable.  
However, as noted above, the question is not whether the 
veteran can find employment, it is whether the veteran is 
capable of performing the physical and mental acts required 
by employment.  Furthermore, while the Board is not permitted 
to take into account the veteran's age or nonservice-
connected disabilities in evaluating the claim, regulations 
do permit consideration of the veteran's education level, 
special training, and previous work experience.  See Van 
Hoose, supra.  

In this case, he has reported completing two years of 
college, and he has training and experience as an engineer 
and salesman.  Significantly, the Board observes that each of 
the physicians who indicated that the veteran was unable to 
work due to his physical disabilities failed to comment or 
otherwise address whether the veteran was capable of 
sedentary employment.  In addition, the June 2004 Medical 
Assessment of Residual Functional Capacity conducted for the 
Railroad Retirement Board shows no impairment which would 
prevent sedentary employment, and it was specifically noted 
that he had no mental restrictions.  This is consistent with 
the veteran's own report during his most recent VA 
examination that he could no longer work as an engineer 
because he was unable to work in a job that required 
climbing, prolonged standing, bending, and squatting.  Given 
the specific limitations noted in that report and others, it 
is reasonable to conclude that sedentary employment is 
entirely plausible.  

The Board does not wish to minimize the nature and extent of 
the veteran's overall disability picture.  The veteran has a 
combined evaluation of 60 percent which contemplates 
significant impairment in earning capacity.  See 38 C.F.R. 
§ 4.1(2007).  Notwithstanding the high degree of disability, 
the veteran has not shown to have been unemployable solely by 
reason of his service-connected disabilities.  Thus, a 
referral for consideration of a total rating for compensation 
purposes based on individual unemployability on an 
extraschedular basis is not appropriate.  38 C.F.R. § 4.16(b) 
(2007).  

In summary, for the reasons and bases set forth above, the 
Board concludes that a total rating for compensation purposes 
based on individual unemployability is not warranted.  


ORDER

A total rating for compensation purposes based on individual 
unemployability is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


